UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )
                                    )                 Criminal No. 18-0372 (PLF)
TYRONE GRANDBERRY,                  )
                                    )
                  Defendant.        )
___________________________________ )


                           MEMORANDUM OPINION AND ORDER

               On June 29, 2021, the parties in this case appeared before the Court for a

sentencing hearing. That hearing is scheduled to resume on July 19, 2021 at 10:00 a.m. in

Courtroom 29 in the courthouse Annex. In anticipation of that hearing, the Court hereby directs

the parties to clarify the following issues through submission of supplemental memoranda.

               As the Court noted at the June 29, 2021 hearing, the first step in determining Mr.

Grandberry’s sentence is to calculate his offense level under the Sentencing Guidelines. The

Court understands the position of the United States to be that the total offense level is 24, and the

position of Mr. Grandberry to be that the total offense level is 20. The Court further understands

that part of the discrepancy between these positions relates to the application of the sophisticated

means enhancement pursuant to U.S.S.C. § 2B1.1(b)(10)(C). The Court does not understand

how Mr. Grandberry calculated the offense level with respect to the remainder of the

discrepancy. Mr. Grandberry is therefore directed to set forth in his supplemental memorandum

his offense level calculation and the reasons for that calculation.

               With respect to the loss calculation, the Court understands the position of the

United States to be that the United States Probation Office (“Probation Office”) correctly
calculated the loss amount as more than $3,500,000 but less than $9,500,000, resulting in an

increase of 18 levels from the base offense level. See Presentence Investigation Report (“PSR”)

[Dkt. No. 30] at 16. The United States is directed to confirm in its supplemental memorandum

whether it agrees that the loss amount is more than $3,500,000 but less than $9,500,000.

               Mr. Grandberry did not state explicitly his position on the loss amount. As the

Court noted at the June 29, 2021 hearing, if Mr. Grandberry disagrees with the Probation

Office’s conclusion that the loss amount is more than $3,500,000 but less than $9,500,000, this

could help explain how he calculated a total offense level of 20, while the United States and the

Probation Office both calculated a total offense level of 24. Mr. Grandberry is directed to clarify

in his supplemental memorandum whether he disagrees that the loss amount is more

than $3,500,000 but less than $9,500,000, and if so, how he arrives at different loss amount.

               The Court also seeks clarification on the parties’ positions concerning restitution.

The United States is directed to clarify whether it still believes that the restitution amount

is $3,622,185, as well as whether the victims and corresponding restitution amounts identified in

its sentencing memorandum still represent all of the victims that it believes are entitled to

restitution, in the amounts stated for each victim. See Government’s Sentencing Memorandum

[Dkt. No. 34], at 11. The Court notes that the United States’ restitution calculation differs from

the Probation Office’s restitution calculation of $4,135,419. See PSR at 13. The United States is

directed to clarify the reasons for this discrepancy.

               To the Court’s knowledge, Mr. Grandberry has not taken a position concerning

the restitution amount or the individuals to whom restitution is owed. Mr. Grandberry is directed

to clarify in his supplemental memorandum whether he disputes either of the restitution

calculations and whether he adopts the views of the United States or the Probation Office



                                                  2
concerning restitution, or proposes some different amount for any of the victims. It therefore is

hereby

               ORDERED that on or before July 15, 2021, Mr. Grandberry shall submit a

supplemental memorandum setting forth how he calculates the offense level under the

Sentencing Guidelines; explaining whether he disagrees with the Probation Office’s calculation

that the loss amount is more than $3,500,000 but less than $9,500,000, and if so, how he arrives

at a different loss amount; and clarifying his position on the restitution amount; and it is

               FURTHER ORDERED that on or before July 15, 2021, the United States shall

submit a supplemental memorandum explaining whether it agrees with the Probation Office’s

calculation that the loss amount is more than $3,500,000 but less than $9,500,000; confirming

whether it continues to hold the position concerning restitution set forth in its Sentencing

Memorandum [Dkt. No. 34]; and clarifying the reasons for the discrepancy between its

restitution calculation and that of the Probation Office.

               SO ORDERED.




                                                         /s/
                                                        PAUL L. FRIEDMAN
                                                        United States District Judge
DATE: July 1, 2021




                                                  3